1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
5
     Attorneys for Defendant
6    JONATHAN SALAZAR

7
8                            IN THE UNITED STATES DISTRICT COURT
9                                     FOR THE EASTERN DISTRIC
                                          T OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00085 LJO-SKO
12                       Plaintiff,
                                                  STIPULATION TO CONTINUE
13   vs.                                          SENTENCING HEARING; ORDER
14   JONATHAN SALAZAR,                            DATE: November 26, 2018
                                                  TIME: 8:30 a.m.
15                       Defendant.               JUDGE: Honorable Lawrence J. O’Neill
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel that the sentencing hearing in the above-captioned matter now set for
20   November 5, 2018, before Judge O’Neill may be continued to November 26, 2018 at 10:00 a.m.
21          Defendant is requesting additional time for preparation as set forth in the accompanying
22   Declaration of Victor M. Chavez.
23
24
25
26
27
28
1                                               Respectfully submitted,
2                                               MCGREGOR W. SCOTT
                                                United States Attorney
3
4    DATED: October 22, 2018                    /s/ Laura Withers
                                                LAURA WITHERS
5                                               Assistant United States Attorney
                                                Attorney for Plaintiff
6
7                                               HEATHER E. WILLIAMS
                                                Federal Defender
8
9    DATED: October 22, 2018                    /s/ Victor M. Chavez
                                                VICTOR M. CHAVEZ
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              JONATHAN SALAZAR
12
13
14
                                         ORDER
15
16   IT IS SO ORDERED.
17
         Dated:       October 23, 2018           /s/ Lawrence J. O’Neill _____
18                                       UNITED STATES CHIEF DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28


      SALAZAR: Stipulation to              2-
      Sentencing Hearing
